DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that claims 8-13 recite(s) nominal apparatus and/or methods of making limitations, in combination with product limitations encompassing those of claims 1 and 15. As such, there is presently no undue burden in examining these, technically, divergent statutory classes of invention. Should Applicants' amend these claims to include non-nominal apparatus and/or method limitations, these newly added claims may be subject to restriction by original presentation.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the soft magnetic powder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kino (US 2013/0076477).
Kino discloses a powder magnetic core comprising soft magnetic powder is an atomized powder having an average particle size of 1-50 µm [0050].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 6,425,960).
	Regarding claims 1, 2, and 14-15, Yoshizawa discloses a soft magnetics powder (Abstract and col. 8, lines 55-57) comprising a composition with a crystalline structure contained in amount of 50 vol. % or more with a crystal grain diameter of 50 nm or less (col. 7, lines 46-53).  Yoshizawa and the claims differ in that Yoshizawa does not teach the exact same proportions as recited in the instant claims.  
Yoshizawa discloses a composition of Fe100-x-a-y-zAxMaSiyBz (atomic %), wherein A is at least one element selected from the group consisting of Cu and Au, M being at least one element selected from the group consisting of Ti, Zr, Hf, Mo, Nb, Ta, W, and V, and x, y, and z being 0≤x≤3, 0≤a≤10, 0≤y≤20, and 2≤z≤25, wherein part of B may be replaced by at least one element selected from the group consisting of Al and Be and part of M may be replaced by at least one element selected from the group consisting of Mn, Cr, Sn, In, As, Sb, Sc, Y, and platinum group elements (It is noted that col.5, line 23 stated that Si has an amount of 0-2 at.%, however, it appears to be a typographical error as the rest of the disclosure teaches Si of ≤20 at.%).  In here, Yoshizawa discloses that the amounts and elements in A, M, and B, and part of B replacement elements and part of M replacement elements are functionally equivalent to each other and therefore each and every value within the concentration range are equivalent to each other.  
One of ordinary skill in the art before the effective filing date of claimed invention was made would have considered the invention to have been obvious because the compositional proportions taught by Yoshizawa overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that it has been held that:
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

	Furthermore, Yoshizawa does not disclose values of the volume resistivity or the Vickers hardness of the particles of the soft magnetic powder as required by the claim. It is the examiner's position that the reference to Yoshizawa teaches similar structure and composition as claimed and therefore, would be expected to intrinsically satisfy the claimed volume resistivity properties and Vickers hardness of particles of the soft magnetic powder.
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
	Regarding claim 3, Yoshizawa discloses that the powder is produced by an amorphous alloy that is subsequently heat treated to be a nanocrystalline being of greater than 50%.   This thereby suggest the remaining powder is amorphous (col. 7, line 46-53).
	 Regarding claims 5-7, Yoshizawa discloses a powder magnetic core comprising the soft magnetic powder and a binding material (col. 8, lines 32-60).
	Regarding claims 8-13, Yoshizawa discloses various application for the Fe-based soft magnetic alloy (col. 8, line 32- col. 9, line 6).  This application would inherently read upon the product as claimed.
	Regarding claims 16-17, Yoshizawa does not disclose the usage of Re, which reads upon the claimed when e = 0 at.%.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785             

/Holly Rickman/Primary Examiner, Art Unit 1785